EX-23.g.1.a GENWORTH VARIABLE INSURANCE TRUST FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT effective as of December 8, 2009, to the Custody Agreement dated as of August 22, 2008 (the “Agreement”), is entered into by and between GENWORTH VARIABLE INSURANCE TRUST, a Delaware statutory trust (the “Trust”) and U.S. BANK, N.A., a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add funds, add related fees and extend the length of the Agreement; and WHEREAS, Article XIV, Section 14.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Exhibit C attached hereto. Exhibit D of the Agreement is hereby superseded and replaced with Exhibit E attached hereto. Sections 13.01 and 13.02 are hereby superseded and replaced with the following: 13.01 Effective Period.This Agreement shall become effective as of
